Filed 9/1/22 David S. Karton v. Dougherty CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 DAVID S. KARTON, A LAW                                         B310431
 CORPORATION,
                                                                (Los Angeles County
           Plaintiff and Respondent,                            Super. Ct. No. 20STCP00278)

           v.

 WILLIAM RUSSELL
 DOUGHERTY,

           Defendant and Appellant.




     APPEAL from a judgment of the Superior Court of
Los Angeles County, Dennis J. Landin, Judge. Affirmed.
     Musick Peeler & Garrett and Cheryl A. Orr for Defendant
and Appellant.
     Benedon & Serlin, Gerald M. Serlin and Melinda W.
Ebelhar for Plaintiff and Respondent.
                                    ____________________
      David S. Karton, A Law Corporation (the Law Corporation)
domesticated a Pennsylvania judgment in its favor and against
William Russell Dougherty in the amount of $53,759.34.
Dougherty moved to vacate the judgment in the trial court.
The court ruled that the Law Corporation “has a valid judgment
based on the sister state judgment,” but granted the motion
to reduce the amount of the judgment to $39,376.04 to reflect
a judgment credit Dougherty had against the Law Corporation.
The court thereafter entered an amended judgment and, later,
a second amended judgment in favor of the Law Corporation in
the reduced amount. Dougherty appealed. We affirm.

   FACTUAL SUMMARY AND PROCEDURAL HISTORY
     A.    Background
      In 1996, Dougherty retained the Law Corporation to
represent him in a marital dissolution action. The retainer
agreement provided that the “prevailing party” shall be entitled
to recover “legal fees for services” commenced in connection
with the enforcement of the agreement and collection of fees and
costs. (David S. Karton, A Law Corp. v. Dougherty (2009) 171
Cal.App.4th 133, 136 (Karton I).)
      In 1999, the Law Corporation sued Dougherty for breach of
the retainer agreement and obtained a default judgment against
Dougherty in the amount of $86,676.88. (Karton I, supra, 171
Cal.App.4th at pp. 138−139.) In 2003 and 2007, Karton sought,
and the superior court granted, increases in the judgment
amount based on the Law Corporation’s attorney fees and
expenses incurred to enforce the default judgment. (David S.
Karton, A Law Corp. v. Dougherty (2014) 231 Cal.App.4th 600,
614 (Karton II).)




                                  2
       In September 2003, the Law Corporation domesticated the
1999 California default judgment in Pennsylvania, and thereafter
pursued enforcement of the judgment against Dougherty in that
commonwealth.
       In 2006, a Pennsylvania court issued an order finding
Dougherty in contempt for failing “to comply with a discovery
order entered in pursuit of [the Law Corporation’s] execution
on its judgment,” and ordered him to pay $5,000.1 Dougherty
paid that sum to the court.
       The Law Corporation also sought to recover the attorney
fees it incurred in connection with the Pennsylvania contempt
proceedings. Dougherty and the Law Corporation, through their
counsel, stipulated to an order awarding the Law Corporation
$30,000 in attorney fees. Based on this stipulation, the
Pennsylvania court entered an order on October 4, 2006 stating
that Dougherty “shall pay counsel fees relating to all the
outstanding [m]otions for [c]ontempt in the amount of $30,000
to David S. Karton . . . and his attorney” (the 2006 order).2


      1Our record does not include the Pennsylvania court’s
2006 contempt order. Our references to this order are based on
David Karton’s (the individual) and Dougherty’s declarations,
and the 2019 Pennsylvania court judgment itself (discussed
below). On appeal, both sides describe the 2006 contempt
proceedings as arising from “discovery disputes” between
Dougherty and the Law Corporation.
      2 Although the Pennsylvania court’s 2006 order awards
a sum to “David S. Karton . . . and his attorney,” not to the Law
Corporation, Dougherty did not rely on this fact as a basis for
vacating the judgment in the trial court and does not rely on it
in this appeal. Indeed, Dougherty’s declaration in support of his




                                   3
      B.    Karton I and Karton II
       In May 2007, Dougherty filed a motion in the Los Angeles
County Superior Court attacking the 1999 default judgment
and the subsequent orders that increased the amount of the
judgment. The court denied the motion, and Dougherty
appealed. We reversed. (Karton I, supra, 171 Cal.App.4th at
p. 152.) We held that “the 1999 default judgment is void on
the face of the record because it grants relief that exceeds what
was demanded in the complaint,” and directed the superior
court to vacate and set aside that judgment nunc pro tunc. (Id.
at pp. 151−152.)
       In August 2012, after a bench trial, the court determined
that Dougherty had breached his retainer agreement with the
Law Corporation. The Law Corporation, however, had actually
collected $14,383.30 more than the amount Dougherty owed,
and Dougherty was therefore “entitled to a credit” in that
amount “without interest, which [Dougherty] may apply to any
other obligation he owes to [the Law Corporation].”
       Although the Law Corporation recovered nothing on its
claims against Dougherty, the superior court determined that
the Law Corporation was the prevailing party and, on that
basis, entitled to recover more than $1 million in attorney fees.
(Karton II, supra, 231 Cal.App.4th at pp. 603−604.) Dougherty
appealed, and we reversed. We directed the trial court to grant
Dougherty’s motion to be determined the prevailing party to
award Dougherty his costs and attorney fees. (Id. at p. 614.) The

motion to vacate the judgment states that he “entered into a
stipulation agreeing to an [o]rder of $30,000 in attorneys’ fees in
favor of ALC,” an acronym elsewhere defined as “David S.
Karton, A Law Corporation.”




                                    4
trial court subsequently awarded Dougherty attorney fees and
costs against the Law Corporation.3

      C.    The Pennsylvania Court’s 2019 Judgment
      In September 2019, the Law Corporation filed a motion in
the Pennsylvania court to have judgment entered on that court’s
2006 order. Dougherty opposed the motion on the ground that
the 2006 order was predicated on the Pennsylvania court’s 2003
judgment, which was predicated on the 1999 California default
judgment. He argued that, because we held in Karton I that the
California default judgment is void ab initio, the Pennsylvania
court’s 2003 judgment and 2006 order were not enforceable. As
an alternative, Dougherty requested that the court apply the
California judgment credit of $14,383.30 to the amount of any
judgment the court renders.
      On December 12, 2019, after a hearing, the Pennsylvania
court entered a judgment in favor of the Law Corporation and
against Dougherty in the amount of $53,759.34, which reflected
the $30,000 amount of the 2006 order plus interest on that sum
at the statutory rate of 6 percent per annum.4 The court rejected
Dougherty’s request for the $14,383.30 credit offset.


      3 Dougherty thereafter assigned the rights to collect under
those judgments to Musick, Peeler & Garrett, LLP (Musick
Peeler).
      4  The December 12, 2019 order states that the judgment
is in favor of David S. Karton. On January 3, 2020, pursuant to
the Law Corporation’s motion, the Pennsylvania court ordered
that the December 12, 2019 judgment be amended to replace “any
reference to ‘David S. Karton’ therein” with “ ‘David S. Karton, A
Law Corporation.’ ”




                                   5
       In rejecting Dougherty’s argument that the 2006
contempt order should not be enforced because it “resulted
from his violation of the now-vacated 1999 California judgment,”
the court explained that, if the Law Corporation was “seeking
to enforce the underlying judgment in Pennsylvania,” the effort
would fail because the vacatur of the 1999 California judgment
meant “there was no longer a judgment to enforce.” The Law
Corporation, however, was not seeking to enforce either the
1999 default judgment or the 2003 Pennsylvania judgment;
rather it was “seeking to enforce its award of $30,000.00 for
contempt,” which “is a separate, distinct sanction to which
counsel in 2006 agreed” and “collateral to the underlying
judgment.” “Consequently,” the court concluded, “the matter
before the [c]ourt does not turn on the ongoing validity of the
underlying judgment. Rather, because it was a distinct sanction
imposed upon a finding of contempt, it remains in full force and
effect.”

     D.    The 2020 California Sister State Judgment
      On January 21, 2020, the Law Corporation filed an
application in the Los Angeles County Superior Court for entry
of judgment on the sister state judgment in the amount of
$53,759.34 and issuance of a writ of execution. The same day,
the court entered the requested judgment (the 2020 judgment).
The next day, the Law Corporation served the 2020 judgment
on Dougherty and his counsel.
      On February 24, 2020, Dougherty filed a motion in the
superior court to vacate the judgment. Dougherty argued
that the judgment “was obtained by [the Law Corporation] as
a result of improper collection activities in Pennsylvania on a
void California judgment.” Dougherty further argued that, if




                                   6
the judgment is not vacated, the amount of the judgment
must be reduced to reflect the application of his judgment
credit of $14,383.30 to the amount due under the 2006 order
as of August 3, 2012. This would result in a judgment of
$37,830.09 as of January 21, 2020.
       After a hearing, the court rejected Dougherty’s request
to vacate and set aside the judgment. The court reasoned that
“the contempt sanction is collateral to the underlying default
judgment because it is based on [Dougherty’s] failure to comply
with a discovery order, for which sanctions proceedings could
have occurred regardless of the outcome of the appeal of the
judgment. . . . Rather, on October 4, 2006, [the Pennsylvania
trial court] entered an order upon agreement of counsel that
[Dougherty] pay attorney fees relating to all the outstanding
motions for contempt in the amount of $30,000 to [the Law
Corporation]. . . . The order was expressly intended to finalize
and resolve all matters relating to the outstanding contempt
motions filed in the case and did not turn on the ongoing validity
of the underlying judgment.”
       The court agreed with Dougherty that the amount of the
judgment should be offset by the amount of $14,383.30. “Under
the circumstances,” the court explained, “it would be inequitable
to disallow enforcement of the setoff, an amount found to be
over[-]collected by [the Law Corporation] in the underlying
action.” The court, however, applied that offset to the amount
of the Pennsylvania judgment as of the date it was rendered—
December 12, 2019—not, as Dougherty had requested, to the
amount due under the 2006 order as of August 3, 2012.
       On December 11, 2020, the court entered an “amended
judgment” (submitted by Dougherty’s counsel) and, on January 4,




                                   7
2021, the court entered a substantially similar “second amended
judgment” (submitted by the Law Corporation] stating: “The
sister state [j]udgment from Pennsylvania, entered as a judgment
in Los Angeles, California on January 21, 2020, against William
Russell Dougherty, is amended to reflect that the proper amount
of the domesticated judgment is $53,759.34 (the amount of the
Pennsylvania judgment) less $14,383.30 (a credit due William
Russell Dougherty from [the Law Corporation]) result[ing] in
an amended judgment of $39,376.04 as of January 21, 2020.”
       Dougherty timely appealed from the December 11, 2020
amended judgment and the January 4, 2021 second amended
judgment.5

                         DISCUSSION
      A.    Standards of Review
       A party moving to set aside a judgment entered on a sister
state judgment has the burden of showing why he is entitled
to relief. (Casey v. Hill (2022) 79 Cal.App.5th 937, 961 (Casey);
Tsakos Shinning & Trading, S.A. v. Juniper Garden Town
Homes, Ltd. (1993) 12 Cal.App.4th 74, 88.) Where, as here, the
facts are undisputed and the issues on appeal are purely legal,
our review is de novo. (Wells Fargo Bank, NA v. Baker (2012)


      5Because the second amended judgment supersedes the
amended judgment, the appeal from the amended judgment is
moot and we deem the appeal to be from the second amended
judgment only.
     The Law Corporation did not appeal from the ruling
and does not challenge the court’s application of Dougherty’s
judgment credit of $14,383.30 to reduce the amount of the
judgment.




                                   8
204 Cal.App.4th 1063, 1068.) A court’s application of a setoff
against a judgment is reviewed for an abuse of discretion.
(Fassberg Construction Co. v. Housing Authority of City of
Los Angeles (2007) 152 Cal.App.4th 720, 762.)

      B.    Domestication of the Pennsylvania Judgment
       Article IV, section 1 of the United States Constitution
provides: “Full Faith and Credit shall be given in each State to
the public Acts, Records and Judicial Proceedings of every other
State.” Under this clause, “[a] final judgment in one [s]tate, if
rendered by a court with adjudicatory authority over the subject
matter and persons governed by the judgment, qualifies for
recognition throughout the land. For claim and issue preclusion
(res judicata) purposes, in other words, the judgment of the
rendering [s]tate gains nationwide force.” (Baker v. General
Motors Corp. (1998) 522 U.S. 222, 233 (Baker), fn. omitted.)
The purpose of the clause is “ ‘ to alter the status of the several
states as independent foreign sovereignties, each free to ignore
obligations created under the laws or by the judicial proceedings
of the others, and to make them integral parts of a single
nation.’ ” (Williams v. North Carolina (1942) 317 U.S. 287, 295.)
       Generally, under the full faith and credit clause, California
courts must recognize a judgment rendered “by another state if
the state of rendition had jurisdiction over the parties and the
subject matter and all interested parties were given reasonable
notice and opportunity to be heard.” (World Wide Imports, Inc. v.
Bartel (1983) 145 Cal.App.3d 1006, 1010 (World Wide Imports).)
A sister state judgment must be domesticated even if “ ‘ “the
action or proceeding which resulted in the judgment could not
have been brought under the law or policy of California.” ’ ”
(Traci & Marx Co. v. Legal Options, Inc. (2005) 126 Cal.App.4th




                                    9
155, 160; see Union National Bank v. Lamb (1949) 337 U.S. 38,
42 [the state of the forum [cannot] defeat the foreign judgment
because it was obtained by a procedure hostile to or inconsistent
with that of the forum]; Roche v. McDonald (1928) 275 U.S. 449,
452 [a “judgment, if valid where rendered, must be enforced in
such other [s]tate although repugnant to its own statutes”]; but
see Pacific Employers Ins. Co. v. Industrial Accident Com. (1939)
306 U.S. 493, 504–505 [“[f]ull faith and credit does not . . . enable
one state to legislate for the other or to project its laws across
state lines so as to preclude the other from prescribing for itself
the legal consequences of acts within it”].)
       Indeed, a forum state must recognize a final sister state
judgment that is valid where rendered “ ‘even as to matters of
law or fact erroneously decided’ ” by the rendering state’s court.
(Bank of America v. Jennett (1999) 77 Cal.App.4th 104, 118;
accord, Casey, supra, 78 Cal.App.5th at p. 977.) In Aldrich v.
Aldrich (1964) 378 U.S. 540, for example, a West Virginia court
was required to give full faith and credit to a Florida judgment
even though the Florida judgment was erroneous under Florida
law. (Id. at p. 543.) And in Fauntleroy v. Lum (1908) 210 U.S.
230 (Fauntleroy), the high court stated that a Mississippi court
must recognize the judgment of a Missouri court whether it “was
right or wrong” or “based upon a mistake of law.” (Id. at p. 237.)
       Here, Dougherty does not contend that the Pennsylvania
court that issued the 2006 order and the 2019 judgment lacked
either jurisdiction of the subject matter or personal jurisdiction
over him. His counsel stipulated to the 2006 order and he
had notice of the 2019 Pennsylvania proceedings and given an
opportunity to be heard. Indeed, Dougherty filed opposition
to the Law Corporation’s motion for entry of judgment in the




                                    10
Pennsylvania court, which the court considered and rejected on
the merits.
       Dougherty argues, however, that California courts should
not recognize the Pennsylvania judgment because it is void for
lack of fundamental jurisdiction. (See Conseco Marketing, LLC v.
IFA & Ins. Services, Inc. (2013) 221 Cal.App.4th 831, 839.) More
particularly, he asserts that the judgment is void because it is
based upon the Pennsylvania court’s 2006 order, which arises
“directly from the enforcement of the void 1999 California default
judgment in Pennsylvania.”
       The Pennsylvania court considered this argument and
rejected it. The court acknowledged that after our 2009 decision
in Karton I voiding the 1999 California default judgment, “there
was no longer a judgment to enforce” in Pennsylvania. The
question, as explained by the Pennsylvania court in 2019, was
whether the court should enter judgment on the 2006 order,
which “[did] not turn on the ongoing validity of the underlying
judgment.” Rather, according to the Pennsylvania court, the
2006 order “is collateral to that judgment” and, as a “separate,
distinct sanction to which counsel in 2006 agreed,” “it remains
in full force and effect.”
       We need not examine or determine whether the
Pennsylvania court’s rationale or conclusion are correct.
The California trial court’s task in deciding whether to vacate
the sister state judgment was limited to determining whether
Dougherty had established that the Pennsylvania court’s
judgment—even if it could not have been entered under
California law or was based on the Pennsylvania court’s
misapplication of Pennsylvania law—was void for lack of subject
matter or in personam jurisdiction. (See Riley v. New York Trust




                                   11
Co. (1942) 315 U.S. 343, 349 [foreign state’s “judgment controls
in other states to the same extent as it does in the state where
rendered . . . [citation] . . . even though the cause of action
merged in the judgment could not have been enforced in the state
wherein the enforcement of the judgment is sought”]; Fauntleroy,
supra, 210 U.S. at p. 237 [forum state must recognize the
judgment of a sister state even if it was “based upon a mistake
of law”].) Dougherty failed to meet that burden.
      Here, there is no dispute that the Pennsylvania court that
issued the judgment had both jurisdiction of the subject matter
and jurisdiction over Dougherty personally, that Dougherty
(through his counsel) stipulated to the 2006 order, and that
Dougherty was provided with notice and an opportunity
to respond to the motion for entry of the judgment in 2019.
Nor do the parties dispute that the 2019 judgment is a final
judgment. Under the full faith and credit clause, therefore, the
superior court was required to domesticate the 2019 judgment.
(Baker, supra, 522 U.S. at p. 233; World Wide Imports, supra,
145 Cal.App.3d at p. 1010.)
      The authorities Dougherty relies on are distinguishable
or inapposite. In Stuart v. Lilves (1989) 210 Cal.App.3d 1215,
the defendant purchased a residence in Colorado from the
plaintiff, giving the plaintiff a promissory note secured by a deed
of trust. The property was subsequently sold at a foreclosure
sale. The plaintiff then sued the defendant in a California court
to obtain a judgment for the deficiency due on the note. (Id. at
p. 1218.) Because California law does not permit a deficiency
judgment under these circumstances (Code Civ. Proc., § 580b),
the court granted the defendant’s motion for summary judgment
and entered judgment for the defendant. The plaintiff then sued




                                   12
the defendant in Colorado, where deficiency judgments after
foreclosure sales are permitted. The Colorado court rejected
the defendant’s argument that the California judgment was
res judicata, and entered judgment for the plaintiff. The plaintiff
then domesticated the Colorado judgment in California and a
California trial court denied the defendant’s motion to vacate
that judgment. The Court of Appeal reversed, explaining that
the Colorado court should have given full faith and credit
to the California court’s prior judgment in defendant’s favor.
(Stuart, supra, 210 Cal.App.3d at p. 1221.) Because it did not,
the California court, when deciding whether to vacate the
sister state judgment, was faced with conflicting judgments:
the initial California judgment in favor of the defendant and
the later Colorado judgment in favor of the plaintiff. In that
situation, the court concluded, the California decision takes
precedence over the Colorado judgment. (Id. at p. 1217.)
       Stuart cited, and Dougherty relies on, Hammell v. Britton
(1941) 19 Cal.2d 72 (Hammell), which also involved a conflict
between California and Colorado judgments. In that case, a
California court determined that two persons were married
at a certain point in time. A Colorado court subsequently
determined that the couple had been divorced at the same time.
In a subsequent action in California concerning title to property,
a successor in interest to the husband relied on the Colorado
judgment to establish that the couple were not married at the
time in question. Our Supreme Court rejected the plaintiff ’s
argument that the California court must give full faith and
credit to the Colorado judgment, stating: “The full faith and
credit clause does not compel this court to set aside a judgment
rendered in this state in an action involving the same issue as




                                   13
that subsequently adjudicated by a court of a sister state. So to
apply that clause would result in giving greater faith and credit
to the judgments of the courts of other states than to those of
the courts of this state. . . . If full faith and credit is to be given,
it should have been given to the California judgment by the
Colorado court when entertaining the plaintiff ’s action which
resulted in the . . . Colorado judgment.” (Id. at p. 84.)
       In contrast to the Colorado courts in Stuart and Hammell,
the Pennsylvania court in this case, in entering the 2019
judgment did not refuse to recognize a prior decision from this
state. Indeed, the Pennsylvania court in 2019 acknowledged
that its 2003 judgment could not be enforced in Pennsylvania
after we held in Karton I that the 1999 California default
judgment was void. The question before the Pennsylvania court
was whether the 2006 order remained enforceable after Karton I.
In Karton I, we determined that the 1999 default judgment was
void “because it grants relief that exceeds what was demanded
in the complaint.” (Karton I, supra, 171 Cal.App.4th at p. 151.)
That determination did not involve “the same issue” (Hammell,
supra, 19 Cal.2d at p. 84) that the court adjudicated in the
Pennsylvania contempt proceedings or resolved by issuing the
2006 order. Although the 2006 order and the 2019 judgment
arise from the 1999 default judgment and the 2003 judgment in
the sense that the Pennsylvania contempt proceedings against
Dougherty and the 2006 order would not have occurred in the
absence of the earlier California judgment, the 2006 order
was, as the Pennsylvania court and the California trial court
concluded, “collateral” to the earlier judgments. Thus, unlike
the Colorado courts in Stuart and Hammell, the Pennsylvania
court did not put the California trial court in the position of




                                      14
having to resolve a conflict between the Pennsylvania court’s
2019 judgment and our decision in Karton I.
       Dougherty also cites to and discusses California and
Pennsylvania cases for the principle that actions taken pursuant
to a void judgment have no legal force or effect and efforts to
enforce a void judgment can be ignored. (See, e.g., People v.
Gonzalez (1996) 12 Cal.4th 804, 817; Moore v. Kaufman
(2010) 189 Cal.App.4th 604, 608−614; Rochin v. Pat Johnson
Manufacturing Co. (1998) 67 Cal.App.4th 1228, 1239−1240;
Northern Forests II, Inc. v. Keta Realty Co. (Pa.Super.Ct. 2015)
130 A.3d 19, 34; First Seneca Bank v. Greenville Distributing Co.
(Pa.Super.Ct. 1987) 533 A.2d 157, 162; Einhorn Yaffee Prescott
Krouner v. Dressler Corp. (Pa.C.P. 1985) 33 Pa.D. & C.3d 205,
207−208 [1985 WL 5223].) From this principle, Dougherty
contends that the 2003 judgment is void as a result of Karton I
and the contempt proceedings and the 2006 order that arose
from that judgment have no force or legal effect.
       We need not decide whether or how California law
or Pennsylvania law applies to the question whether one
who disobeys a court’s order concerning discovery in aid of
enforcement of a judgment can be held in contempt or be required
to pay attorney fees related to the contempt proceedings when
the underlying judgment is subsequently declared void. How
California courts might answer that question is irrelevant
because the enforceability of the Pennsylvania judgment in
California depends upon the validity and effect of the judgment
in Pennsylvania (see In re Mary G. (2007) 151 Cal.App.4th 184,
201), and a California court “may not disregard the judgment of a
sister [s]tate because it disagrees with the reasoning underlying
the judgment or deems it to be wrong on the merits” (V.L. v. E.L.




                                  15
(2016) 577 U.S. 404, 407). And how Pennsylvania law applies
to that question is irrelevant because regardless of whether
the Pennsylvania court in this instance was “right or wrong”
in its application of Pennsylvania law, its judgment is valid and
enforceable in that commonwealth and entitled to full faith and
credit in California (Fauntleroy, supra, 210 U.S. at p. 237).

      C.    The Court’s Application of the $14,383.30
            Judgment Credit
       Dougherty next contends that the superior court
erred by applying his $14,383.30 judgment credit to the 2019
Pennsylvania judgment as of its rendition on December 12, 2019,
instead of applying it to the outstanding debt on the 2006 order
as of August 3, 2012—the date the credit was created. If the
court had applied the credit according to Dougherty’s assertion,
interest would have accrued on a debt of $26,120.81, instead
of $40,504.11, as of August 3, 2012. As a result, Dougherty
contends that the judgment is approximately $1,700 more than
it would have been if the credit had been applied on the earlier
date. Dougherty offers no citation to legal authority for his
contention.
       The application of the judgment credit to the debt created
by the 2006 order was litigated in the Pennsylvania proceeding
and the court denied Dougherty’s request, as reflected in the
2019 judgment. For the reasons set forth in the preceding part,
that judgment is entitled to full faith and credit in California,
including the determination implicit in the judgment that the
credit should not be applied to the debt prior the entry of the
judgment. (See Halvey v. Halvey (1947) 330 U.S. 610, 614 [the
full faith and credit clause “requires the judgment of a sister




                                   16
[s]tate to be given full, not partial, credit in the [s]tate of the
forum”].)
       Even assuming that a California court could alter the
Pennsylvania court’s judgment by recalculating the amount due
by offsetting Dougherty’s judgment credit as of August 3, 2012,
its power to do so was a matter within its discretion (Crasnick v.
Marquez (2016) 248 Cal.App.4th Supp. 1, 7), and Dougherty has
failed to show that the court’s application of the judgment credit
as of the date of the 2019 judgment was an abuse of discretion.




                                    17
                         DISPOSITION
       The second amended judgment filed on January 4, 2021
is affirmed. The respondent is awarded its costs on appeal.
       NOT TO BE PUBLISHED.




                                          ROTHSCHILD, P. J.
We concur:




                  CHANEY, J.




                  KELLEY, J.*




      * Judge of the Los Angeles County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6
of the California Constitution.




                                   18